Judgment unanimously reversed and determination modified in accordance with Memorandum, and as so modified, confirmed, without costs. Memorandum: From the uncontroverted evidence -before it the Civil Service Commission properly found that petitioner had committed fraud of a substantial nature when in July, 1966, in making application for a promotion to the job of Sanitation iSupervisor, he answered “No” to a question on the application whether he had ever been arrested. It was undisputed that petitioner had in fact been arrested on some previous occasions but had never been convicted. The absence of convictions, coupled with his misinterpretation of the question as to arrests, was his explanation of the erroneous answer on the application. Petitioner has held the office of supervisor for about five years. He had worked for the city for four years prior thereto. Under the circumstances, and in view of his undenied excellent work record, the punishment df removal was excessive and unduly disproportionate to the offense. In the exercise of the power vested in this court (Matter of Bovino v. Scott, 22 N Y 2d 214, 217; Matter of Mitthauer v. Patterson, 8 N Y 2d 37, 42-43; CPLR 7803, subd. 3), we conclude that the penalty should be limited to suspension for a period of six months. (Appeal from judgment of Monroe Special Term dismissing petition in article 78 proceeding.) Present—'Goldman, P. J., Del Vecchio, Witmer, Cardamone and Henry, JJ.